PHILLIPS, CHARLES M., Associate Judge
(dissenting).
My attention remains fixed upon the verbiage from De La Vallina “The amount of the excess must clearly appear from the record.”
It necessarily follows that the figure which the Trial Judge substitutes for the figure found by the jury must meet the same standard by which the Judge tests the amount of -the verdict. I am unable to extract from the record factors which would result in the sum of $10,000 as found by the Trial Judge. When I weigh the Trial Judge’s figure of $10,000 against the rule in De La Vallina, my reaction is the same as was his reaction in comparing the jury verdict with the same rule.
Perhaps the instant circumstnce strengthens the validity of the system whereby the function of finding facts is delegated to a jury exclusively because each successive person who undertakes a calculation is further removed from the facts. Consistent with this principle, I have no successive calculation of my own to offer.